Citation Nr: 1524782	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent from March 1, 2006 to September 30, 2010 and in excess of 30 percent from September 30, 2010 forward for coronary artery disease (CAD).

2. Entitlement to an effective date prior to February 22, 2006 for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. From March 1, 2006 to September 30, 2010, the evidence shows that the Veteran took daily medication for CAD but had workload levels greater than 7 METs and did not have cardiac hypertrophy or dilation.

2. From September 20, 2010 forward, the evidence shows that the Veteran's workload level decreased to that required for a 30 percent rating but was still over five METs.

3. The evidence shows that Veteran filed his first claim for service connection for CAD on February 22, 2006.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent from March 1, 2006 to September 30, 2010 and in excess of 30 percent from September 30, 2010 forward for CAD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2014).

2. The criteria for an effective date prior to February 22, 2006 for the grant of service connection for CAD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.114, 3.400, 3.816. (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2010, prior to adjudication of the Veteran's claims, the RO sent him a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  The Veteran identified private treatment, and VA obtained records from the identified locations.  VA provided an examination for the Veteran's coronary artery disease in September 2010.  There is no argument or indication that the VA examination is inadequate.  To the contrary, it describes the Veteran's symptoms and addresses the pertinent rating criteria.  Private treatment records also provide evidence addressing the rating criteria.  The Board has carefully reviewed the record and determines there is no additional development required for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran, his family, and friends are competent to report symptoms observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent. 

Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs. One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104, Note 2.

Under Diagnostic Code 7005, a 10 percent rating will be assigned where a workload of greater than 7 METs but less than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  A 30 percent rating will be assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  Id.  A 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent disability rating is warranted where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Based on a review of the record, the Board finds that the criteria for a rating in excess of 10 percent from March 1, 2006 to September 30, 2010 and in excess of 30 percent from September 30, 2010 forward for coronary artery disease have not been met.  See 38 C.F.R. § 4.104, DC 7005.

From March 1, 2006 to September 30, 2010, the evidence shows that the Veteran took daily medication but had workload levels greater than seven METs and did not have cardiac hypertrophy or dilation.  Private treatment records note that the Veteran was on daily medication for his coronary artery disease.  Similarly, VA records from May 2007 also show that the Veteran was taking heart medication.  The Veteran had a stress test evaluation with his private provider in January 2006 where the provider recorded changes consistent with myocardial ischemia.  During the test the Veteran was able to run on a treadmill at a workload of 10 METs.  The provider recorded his left ventricular ejection fraction as 59 percent.  The provider did not mention cardiac hypertrophy or dilation.  

Private records from January 2006 did not provide a workload level, ejection fraction, or discuss cardiac hypertrophy or dilation.  In an August 2010 disability benefits questionnaire, the provider confirmed the diagnosis of coronary artery disease and that the Veteran took continuous medication for the disease.  The provider indicated no chronic congestive heart failure, no cardiac hypertrophy, and no cardiac dilation.  The evidence of a workload greater than seven METs and no cardiac hypertrophy and dilation prevent the Veteran's coronary artery disease from meeting the 30 percent criteria.  See 38 C.F.R. § 4.104, DC 7005.  His recorded ejection fraction also fell short of the criteria for a 60 or 100 percent rating.  See id.  With a workload of 10 METs and continuous medication, the 10 percent rating was most appropriate.  See id.

From September 20, 2010 forward, the evidence shows that the Veteran's workload level decreased to that required for a 30 percent rating but not for a 60 or 100 percent rating.  A stress test conducted during the September 2010 VA examination recorded the Veteran's workload estimated between 5.4 and 5.8 METs.  He reported experiencing fatigue.  The Veteran denied symptoms of angina, shortness of breath, dizziness, and syncope.  He also denied congestive heart failure.  The examiner noted the continued use of daily medication for his heart.  An echocardiogram showed mild to moderate concentric hypertrophy.  There is no other evidence from this time period, which addresses the rating criteria.  

The evidence of workload over 5 METs with fatigue and cardiac hypertrophy fits within the 30 percent rating assigned for this period.  See 38 C.F.R. § 4.104, DC 7005.  The 60 percent or 100 percent ratings would require workloads of 5 or less METs, an ejection fraction of 50 or less, or congestive heart failure.  See id.  As the evidence shows workloads above 5 METs, ejection fraction of 60 percent, and no congestive heart failure, these higher ratings are not appropriate at this time. 

The Veteran was assigned a temporary 100 percent rating based on surgery for his coronary artery disease that resulted in a month of convalescence as established by 38 C.F.R. § 3.40(a)(1).  Section 3.40 provides that a temporary total rating will be assigned from the date of the hospital admission or outpatient treatment and continue for a period of one, two, or three months from the first day of the month following the release.  Id.  Such total rating will be followed by appropriate schedular ratings and the termination of the total rating is not subject to the rules for reductions in benefits.  Id.  

VA records from May 2007 and private records from January 2006 show that he had a stent placement as treatment for coronary artery disease on January 6, 2006.  His entitlement to compensation began with his claim on February 22, 2006.  February was the month following release from the stent procedure.  As such, the month of convalescence lasted through February.  However, because the Veteran could not receive compensation before February 22, 2006, the temporary total rating was limited to the period from February 22, 2006 to March 1, 2006.  The AOJ followed the appropriate regulatory guidelines, and the Veteran has not argued that his convalescence lasted more than a month after the stent.  See 38 C.F.R. § 3.40(a)(1).  Instead, he argued that his coronary artery disease should warrant a 100 percent rating.  Following the temporary rating, the schedular criteria are used to determine the appropriate disability rating.  38 C.F.R. § 3.40(a)(1).  As discussed above, the evidence does not satisfy the criteria for a 100 percent rating after the temporary convalescence period.  See 38 C.F.R. § 4.104, DC 7005.             

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not have received a higher rating under another diagnostic code.  See 38 C.F.R. § 4.104.  He reported having a heart attack in 1983, but this was outside the rating period and there is no evidence of a heart attack within the claims period, or any other applicable condition.  See May 2011 statement, treatment records, VA examination.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's coronary artery disease are fully considered by the rating criteria.  Continuous use of medication, workload levels, ejection fraction, fatigue, and cardiac hypertrophy were all addressed by the criteria and discussed in the evaluation.  The heart attack in 1983 was outside the applicable rating period.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

V. Earlier Effective Date

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Additionally, when VA or an adjudicate body passes a liberalizing law and compensation is granted, a Veteran may receive a retroactive effective date prior to the date he would be entitled to under the above rules.  See 38 C.F.R. § 3.114.  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  Id.  If a claim is reviewed on the initiative of VA or at the request of a claimant within 1 year of the effective date of the liberalizing law, benefits may be authorized from the effective date of the law.  If a claim is reviewed on the initiative of VA or at the request of a claimant more than 1 year after the effective date of the liberalizing law, benefits may be authorized for a period of 1 year prior to the date of the administrative determination or request. 38 C.F.R. § 3.114(a)(2), (3).

Diseases subject to special presumptions based on exposure to herbicides have special rules for effective dates, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  If a qualifying veteran is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date a prior claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  If there was no prior claim, then the effective date of the award shall be determined in accordance with the general effective date regulations, cited above.  38 C.F.R. § 3.816(c)(4).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Board has reviewed the evidence and determines that the criteria for an effective date prior to February 22, 2006 for the grant of service connection for coronary artery disease have not been met.  See 38 C.F.R. §§ 3.114, 3.400, 3.816.

The Veteran's coronary artery disease, as a form of ischemic heart disease, is considered a covered herbicide disease subject to the Nehmer rules.  See 38 C.F.R. §§ 3.307, 3.309.  VA issued the liberalizing regulation, which extended the herbicide presumption to include ischemic heart disease (and coronary artery disease) on August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010).  The Veteran originally filed a claim for service connection for a heart disability on February 22, 2006.  He appealed the denial but ultimately withdrew his appeal in a November 2006 written statement.  After the liberalizing law, the RO initiated adjudication of a claim for coronary artery disease on the Veteran's behalf and notified him in an August 2010 letter. 

As the Veteran argues, the evidence shows that he had coronary artery disease prior to February 22, 2006.  See Private treatment records.  Nevertheless, the law provides that the effective date for the award should be the later date between the onset of the disease and the date of the claim.  38 C.F.R. § 3.816(c)(1)-(2).  Because the February 2006 claim was later than the onset of the disease, February 22, 2006 is the appropriate effective date.  See id.      

In his substantive argument, the Veteran discusses the presumption of service connection for diseases associated with herbicide exposure.  Specifically, covered herbicide disease, including coronary artery disease, will be presumed service-connected if the veteran was exposed to herbicides or presumed exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  This regulation provides a method for proving service connection, but it does not afford entitlement to benefits since he separated from service.  Instead, the effective date for benefits, as discussed above, generally comes from the filing of a claim.  See 38 C.F.R. § 3.400.  Here, the claim was filed on February 22, 2006.  Further, the Board notes that the special Nehmer rules allow for an effective date at separation from service only if the Veteran filed a claim for the covered herbicide disease within a year of separation and the benefits are later allowed.  See 38 C.F.R. § 3.816(c)(3).  In this case, there is no claim within a year of the Veteran's separation, and he has not asserted that he submitted a claim within that time.  Therefore, an effective date at the time of separation from service is not warranted.  See 38 C.F.R. § 3.816(c)(3).    

The Veteran also references an informal claim in his substantive argument.  The February 22, 2006 claim is a formal, written claim for service connection of a heart condition and the first of record.  There is no correspondence in the file prior to February 22, 2006, which could be construed as a claim for service connection of coronary artery disease.  The Veteran argues that he should be awarded an earlier effective date because medical records evidence that he had coronary artery disease prior to  February 22, 2006.  However, medical records, without some action from the Veteran, do not constitute a claim; they are not a communication or action received from the claimant indicating intent to apply for an identified benefit.  VA cannot know that a veteran wishes to seek benefits for a particular disability until he initiates a claim.  In this case, VA could not have known of the Veteran's coronary artery because it did not receive the medical records until after the February 22, 2006 claim.  The Veteran did not file a claim, as prescribed by the regulations, prior to February 22, 2006; therefore, the appropriate effective date for the grant of service connection for coronary artery disease is February 22, 2006.  See 38 C.F.R. §§ 3.1(p), 3.115, 3.816(c)(1)-(2).   


ORDER

A rating in excess of 10 percent from March 1, 2006 to September 30, 2010 and in excess of 30 percent from September 30, 2010 forward for coronary artery disease is denied.

An effective date prior to February 22, 2006 for the grant of service connection for coronary artery disease is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


